Exhibit 10.2

FRANCHISE AND ASSET SALE AGREEMENT

This Franchise and Asset Sale Agreement (this “Agreement”) by and among The
Princeton Review, Inc., a Delaware corporation (“Parent”), TPR SoCal, LLC, a
Delaware limited liability company and a wholly-owned subsidiary of Parent
(“Merger Sub II”), LeComp Co., Inc., a California corporation (“LeComp”), and
Lloyd Eric Cotsen, an individual residing in the State of California and the
sole stockholder of LeComp (“Cotsen”), is hereby made and entered into as of
June 11, 2008. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Merger Agreement (as
hereinafter defined). The foregoing parties are sometimes referred to herein
each individually as a “Party” and, collectively, as the “Parties.”

W I T N E S S E T H

WHEREAS, Merger Sub II desires to purchase from LeComp, and LeComp desires to
sell to Merger Sub II, that certain The Princeton Review Franchise Agreement,
dated as of August 5, 2005, by and between Parent and LeComp (as amended by and
together with the Settlement Agreement and the Letter Agreement, each as
hereinafter defined, the “Franchise Agreement”), and any and all addenda or
agreements related thereto among Parent, LeComp and/or Cotsen, each as amended
or supplemented to date, in accordance with the terms and conditions set forth
in this Agreement;

WHEREAS, in connection with the purchase of the Franchise Agreement by Merger
Sub II, Merger Sub II desires to purchase from LeComp, and LeComp desires to
sell to Merger Sub II, substantially all of the operating assets of LeComp used
in connection with the business of LeComp which exploits the Franchise
Agreement, including the goodwill of LeComp associated therewith (the “Franchise
Business”), in accordance with the terms and conditions set forth in this
Agreement;

WHEREAS, in connection with such purchase and sale of assets, including the
Franchise Agreement and goodwill of LeComp associated therewith, each of LeComp
and Cotsen desires to enter into a noncompetition agreement in favor of Parent;

WHEREAS, the Parties desire to set forth their understanding with respect to
certain other covenants and agreements of LeComp and Cotsen;

WHEREAS, Parent has entered into an Agreement and Plan of Reorganization, dated
as of June 11, 2008, by and among Parent, TPR SoCal I, Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub I”), Merger Sub
II, The Princeton Review of Orange County, Inc., a California corporation
(“Orange”), and Paul Kanarek, an individual residing in the State of California
and the sole stockholder of Orange (the “Merger Agreement”), pursuant to which
Merger Sub I will merge with and into Orange, with Orange surviving the merger,
followed by a merger of the surviving corporation of the foregoing merger with
and into Merger Sub II, with Merger Sub II surviving the merger, subject to the
terms and conditions of the Merger Agreement (collectively, the “Merger”);

WHEREAS, Parent, Merger Sub II, LeComp and Cotsen each desire that this
Agreement (collectively, the transactions, covenants and agreements contemplated
by this Agreement are the “LeComp Transactions”) be effective as of the LeComp
Closing (as hereinafter defined).



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

Section 1. Purchase and Sale of Assets.

(a) Purchased Assets. In accordance with the terms and conditions set forth in
this Agreement, at the LeComp Closing, Merger Sub II shall purchase, and LeComp
shall sell, convey, assign, transfer and deliver to Merger Sub II, free and
clear of any Liens (as hereinafter defined), except for any Permitted Liens (as
hereinafter defined), by appropriate instruments of conveyance reasonably
satisfactory to Parent, the Franchise Agreement (including, for the avoidance of
doubt, the Settlement Agreement and Letter Agreement), all assets, properties,
rights, titles and interests of every kind or nature owned, leased, licensed or
otherwise held by LeComp (including indirect and other forms of beneficial
ownership) as of the LeComp Closing, and in any case, belonging to or intended
to be used in the Franchise Business, whether tangible, intangible, real or
personal and, wherever located, including, but not limited to, those assets set
forth on Exhibit A hereto (the “Purchased Assets”), and excluding those assets
set forth in Section 1(b), below (the “Excluded Assets”).

(b) Excluded Assets. LeComp shall retain the following assets:

(i) the real property having addresses at (A) 1880 Veteran Avenue, #310, Los
Angeles, CA, 90025 and (B) 26918 Malibu Cove Colony, Malibu, CA 96268;

(ii) the storage lockers at 1964 Westwood Boulevard, Los Angeles, CA 90025;

(iii) the personal property attached to and located in the real property
described in (i) and (ii), above, as set forth on Schedule 1(b)(iii) hereto;

(iv) all cash held in accounts of LeComp at the LeComp Closing in excess of an
amount equal to the Assumed Liabilities (described below); and

(v) all marketable securities.

(c) Assumed Liabilities; Excluded Liabilities. In accordance with the terms and
conditions set forth in this Agreement, at the LeComp Closing, Merger Sub II
shall assume and shall agree to pay, defend, discharge and perform as and when
due and performable only the specific Liabilities of LeComp set forth on Exhibit
B hereto (the “Assumed Liabilities”). Notwithstanding the foregoing sentence,
LeComp shall retain, and shall be responsible for paying, performing and
discharging when due, and neither Merger Sub II nor Parent or any Affiliate
thereof shall assume or have any responsibility for, all Liabilities of LeComp
and Cotsen as of the LeComp Closing other than the Assumed Liabilities (the
“Excluded Liabilities”). For the avoidance of doubt, Excluded Liabilities shall
include, without limitation, (i) any and all debts, obligations and other
liabilities (whether absolute, accrued, contingent, fixed or otherwise, or
whether known or unknown, or due or to become due or otherwise) associated with
the wage and hour class action case titled Tiu & Campbell v. The Princeton
Review, Inc., including, but not limited to the amount to be paid by LeComp in
settlement of such case, and (ii) any Tax liabilities of LeComp or Cotsen,
whether or not attributable to or resulting from the transactions contemplated
by this Agreement.

(d) Franchise Agreement. The covenants, obligations and agreements of LeComp set
forth in the Franchise Agreement of any type which are, by their terms, intended
to survive transfer of the Franchise Agreement shall survive and remain in full
force and effect, including, but not limited to, those set forth in
Section 10.2.2, Section 11, Section 13.3 (except with respect to Section 13.2 of
the Franchise Agreement), Section 13.4, Section 18.1, Section 18.2,
Section 18.3, Section 18.4, Section 18.5, Section 19.2 and Section 21.7
(collectively, the “Franchise Agreement Surviving Provisions”). Notwithstanding
that Section 13.2 and 18.6, by the terms of the Franchise Agreement, survive
transfer of the Franchise Agreement, such sections of the Franchise Agreement
shall not so survive.

 

2



--------------------------------------------------------------------------------

(e) Waiver of Consent Requirements. Parent hereby waives the requirements of
Section 14.1 of the Franchise Agreement to the extent that they apply to the
transactions contemplated by this Agreement.

(f) Allocation. The allocation of the LeComp Purchase Price and Assumed
Liabilities (and any other amounts properly treated as additional purchase price
for Tax purposes) among the tangible and intangible assets of LeComp and the
Noncompete Agreement is attached hereto as Exhibit C (the “Purchase Price
Allocation”). The Purchase Price Allocation shall be binding on Parent and
LeComp. Parent shall timely prepare IRS Form 8594 based on the Purchase Price
Allocation and deliver a copy of such form to LeComp for LeComp’s approval,
which shall not be unreasonably withheld, conditioned or delayed. Parent and
LeComp agree to timely file the agreed upon form with each relevant Taxing
Authority and to refrain from taking any position on a Tax Return or otherwise
inconsistent with such form and the Purchase Price Allocation; provided,
however, that (i) nothing contained in this Section 1(f) shall prevent Parent
from settling any proposed deficiency or adjustment by any governmental
authority with respect to any Parent Tax Return based upon or arising out of the
Purchase Price Allocation, and Parent shall not be required to litigate before
any court, any proposed deficiency or adjustment by any governmental authority
with respect to any Parent Tax Return challenging such Purchase Price
Allocation, and (ii) nothing contained in this Section 1(f) shall prevent Cotsen
from settling any proposed deficiency or adjustment by any governmental
authority with respect to any LeComp Tax Return based upon or arising out of the
Purchase Price Allocation, and Cotsen shall not be required to litigate before
any court, any proposed deficiency or adjustment by any governmental authority
with respect to any LeComp Tax Return challenging such Purchase Price
Allocation.

(g) Sales and Transfer Taxes. Each of (i) Cotsen or LeComp and (ii) Parent shall
pay fifty percent (50%) of all applicable sales and transfer Taxes (or any
similar Taxes) and all recording and filing fees that may be imposed, assessed
or payable by reason of the operation or as a result of this Agreement,
including, without limitation, the sale and purchase of the Purchased Assets.

(h) Tax Matters.

(i) LeComp Tax Returns. Subject to Section 1(h)(iii) below, LeComp will be
responsible for the preparation and filing of all tax returns of LeComp
(including Tax Returns required to be filed after the LeComp Closing) to the
extent such Tax Returns include or relate to the operations of LeComp or the use
or ownership of the Purchased Assets attributable to any taxable period ending
on or before the end of the day on which the LeComp Closing occurs and any
portion of a Straddle Period (as hereinafter defined) ending at the end of the
day on which the LeComp Closing occurs (the “LeComp Tax Returns”). The LeComp
Tax Returns shall be true, complete and correct and prepared in accordance with
applicable law. LeComp will make all payments for Taxes required with respect to
the LeComp Tax Returns.

(ii) Parent Tax Returns. Parent will be responsible for the preparation and
filing of all Tax Returns it is required to file with respect to Parent’s
ownership or use of the Purchased Assets attributable to any taxable period or
portion of a period that begins after the end of the day on which the LeComp
Closing occurs (the “Parent Tax Returns”). The Parent Tax Returns shall be true,
complete and correct and prepared in accordance with applicable law. Parent will
make all payments for Taxes required with respect to the Parent Tax Returns.

 

3



--------------------------------------------------------------------------------

(iii) Straddle-Period Taxes. In the case of any real or personal property Taxes
(or other similar Taxes) attributable to the Purchased Assets for which Taxes
are reported on a Tax Return covering a period commencing before the end of the
day on which the LeComp Closing occurs and ending thereafter (any such period, a
“Straddle Period,” and any such tax, a “Straddle Period Tax”), any such Straddle
Period Tax shall be prorated between LeComp and Parent on a per diem basis. The
party required by law to pay any such Straddle Period Tax (the “Paying Party”)
shall file the Tax Return related to such Straddle Period Tax within the time
period prescribed by law and shall timely pay such Straddle Period Tax. To the
extent any such payment exceeds the obligation of the Paying Party hereunder,
the Paying Party shall provide the other Party (the “Non-Paying Party”) with
notice of payment, and within ten (10) business days of receipt of such notice
of payment, the Non-Paying Party shall reimburse the Paying Party for the
Non-Paying Party’s share of such Straddle Period Taxes.

Section 2. Franchise Agreement; Guaranty.

(a) Fees. LeComp’s obligation with respect to fees of any type under the
Franchise Agreement payable to Parent as of 11:59 p.m. on the date of the LeComp
Closing shall survive sale of the Franchise Agreement until such fees are paid
in full. To the extent that fees payable under the Franchise Agreement can be
determined as of the LeComp Closing, such amounts shall be included as part of
the LeComp Closing Adjustment (as hereinafter defined). To the extent that fees
payable under the Franchise Agreement cannot be determined as of the LeComp
Closing, following the LeComp Closing, LeComp shall provide a statement and
remit payment of such outstanding fees, payable in compliance with the Franchise
Agreement, within thirty (30) days of the LeComp Closing.

(b) Guaranty. Effective as of the LeComp Closing, notwithstanding anything to
the contrary in the Guaranty, the Guaranty is hereby terminated in its entirety
and shall be of no further force or effect. Notwithstanding the foregoing
sentence, covenants, obligations and agreements of Cotsen set forth in the
Guaranty of any type which are, by their terms, intended to survive termination
of the Guaranty shall survive and remain in full force and effect, including,
but not limited to, the obligation of Cotsen to guaranty LeComp’s performance of
the Franchise Agreement Surviving Provisions and Cotsen’s agreements set forth
in paragraph 4 of the Guaranty to be personally bound by certain provisions of
the Franchise Agreement and the Settlement Agreement, including, but not limited
to, those relating to Parent’s intellectual property and confidentiality.

Section 3. Noncompete Agreement. In consideration of and as a material
inducement to Parent’s payment to LeComp of the LeComp Purchase Price in
connection with the purchase and sale of the Purchased Assets, each of LeComp
and Cotsen hereby agrees to execute, deliver and be bound by the noncompetition
agreement attached hereto as Exhibit D (the “Noncompete Agreement”). The
provisions of the Noncompete Agreement are intended to conform to the provisions
of Section 16601 of the California Business and Professions Code.
Notwithstanding anything to the contrary herein, the Noncompete Agreement shall
be construed under and be governed in all respects by the laws of the State of
California, without giving effect to the conflict of laws principles of
California law. Each of LeComp and Cotsen understands and agrees that the
Noncompete Agreement is a material inducement to Parent’s purchase of the
Purchased Assets and assumption of the Assumed Liabilities.

Section 4. LeComp Purchase Price. In accordance with the terms and conditions
set forth in this Agreement, at the LeComp Closing, in exchange for the actions,
covenants and agreements of LeComp and Cotsen described in Sections 1 through 3
of this Agreement, including the agreement to purchase the Purchased Assets,
Parent shall (a) pay $17,000,000 less the LeComp Closing Adjustment (as
hereinafter defined) (the “LeComp Purchase Price”) to LeComp by delivery of cash
by wire transfer of immediately available funds pursuant to instructions
provided by LeComp and (b) assume the Assumed Liabilities. The “LeComp Closing
Adjustment” shall mean fees payable under the Franchise Agreement

 

4



--------------------------------------------------------------------------------

that can be determined as of the LeComp Closing, if any. The Purchased Assets
shall be sold, assigned, transferred, conveyed and delivered by LeComp and shall
be purchased, acquired and accepted by Merger Sub II in consideration for the
LeComp Purchase Price.

Section 5. Closing. The closing of the LeComp Transactions (the “LeComp
Closing”) shall be held at the offices of Goodwin Procter LLP, Exchange Place,
53 State Street, Boston, Massachusetts, at 10:00 a.m. on a date that is as soon
as practicable following satisfaction (except to the extent waived in accordance
with Section 8) of all conditions to the obligations of the Parties to
consummate, or cause the consummation, of the LeComp Transactions and the taking
of all other actions (other than those that by their terms are to be satisfied
or taken, or waived, at or after the LeComp Closing) set forth in Section 8, or
on such other date, and at such other time or place, as the Parties may mutually
agree in writing.

Section 6. Representations of Parent and Merger Sub II. Each of Parent and
Merger Sub II has all requisite corporate power and authority to execute and
deliver this Agreement, to consummate the transactions contemplated hereby and
to perform its obligations hereunder. The execution and delivery by each of
Parent and Merger Sub II of this Agreement and the consummation by them of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or limited liability company action, as the case may be, on the part
of each of them, and no other proceedings on the part of each of Parent and
Merger Sub II shall be necessary to authorize this Agreement or to consummate
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by each of Parent and Merger Sub II, and assuming due execution and
delivery by the other Parties hereto, constitutes their valid and binding
obligation, enforceable against them in accordance with its terms, subject to
the effect of applicable bankruptcy, insolvency, reorganization, moratorium or
other similar federal or state laws affecting the rights of creditors and the
effect or availability of rules of law governing specific performance,
injunctive relief or other equitable remedies (regardless of whether any such
remedy is considered in a proceeding at law or in equity).

Section 7. The Princeton Review Programs. Following the LeComp Closing, Parent
shall allow Cotsen to grant during each calendar year, without any cost to
Cotsen for the programs, materials in connection therewith, or otherwise, up to
five (5) Princeton Review courses in SAT, LSAT, GMAT, GRE and/or MCAT anywhere
in the country.

Section 8. Conditions to Consummation of the LeComp Transactions.

(a) Conditions to Parent’s Obligations. The obligation of Parent and Merger Sub
II to effect the LeComp Transactions is subject to the satisfaction (or express
written waiver by Parent and Merger Sub II) on or prior to the date of the
LeComp Closing of the following conditions:

(i) No Legal Restraints. No Legal Restraints or Law which has the effect of
preventing the consummation of the LeComp Transactions shall be in effect. There
shall not be pending or threatened by any Governmental Entity any claim, suit,
action or proceeding (or by any other Person any claim, suit, action or
proceeding which has a reasonable likelihood of success), challenging or seeking
to restrain, prohibit, prevent, enjoin, alter or delay the LeComp Transactions.

(ii) No Material Adverse Change. Since the Most Recent Year End Financials Date,
there shall not have been a Material Adverse Change to LeComp, nor any change,
circumstance, development, state of facts, event or effect that would reasonably
be expected to result in a Material Adverse Change to LeComp or, following the
LeComp Closing, Merger Sub II.

 

5



--------------------------------------------------------------------------------

(iii) Contractual Consents and Approvals. Parent shall have received evidence,
in form and substance reasonably satisfactory to it, that LeComp and Cotsen have
obtained all consents and approvals of third parties set forth on Schedule
8(a)(iii) hereto.

(iv) Noncompete Agreement. At or prior to the LeComp Closing, Cotsen shall have
duly executed and delivered to Parent the Noncompete Agreement, which agreement
shall be in full force and effect.

(v) Bill of Sale; Assignment and Assumption of Contracts. LeComp shall have
delivered to Parent a Bill of Sale transferring all right, title and interest in
and to the Purchased Assets to Merger Sub II in the form attached hereto as
Exhibit E and an Assignment and Assumption of Contracts assigning the Assumed
Liabilities to Merger Sub II in the form attached hereto as Exhibit F, both of
which shall be effective upon payment by Parent to LeComp of the LeComp Purchase
Price.

(vi) Other Documentation. Parent and counsel to Parent shall have received such
other certificates and other documentation (including certificates of good
standing of LeComp in its jurisdiction of organization and the various other
jurisdictions in which it is qualified, certified charter documents,
certificates as to the incumbency of officers and the adoption of authorizing
resolutions) from LeComp and Cotsen as they shall have reasonably requested and
as is customary with respect to the LeComp Transactions.

(vii) Closing of Other Transactions. The transactions contemplated in the Merger
Agreement and in the PK Agreement (as hereinafter defined) shall be consummated
simultaneously herewith.

(viii) Financing. Financing shall be available for borrowing by Parent from an
institutional lender (the “Lender”) of funds sufficient to allow Parent and
Merger Sub II to satisfy all of their obligations under this Agreement, the
Merger Agreement and the PK Agreement, including the payment of the LeComp
Purchase Price, the Merger Consideration (as defined in the Merger Agreement)
and the PK Purchase Price (as defined in the PK Agreement) and the payment of
all associated costs and expenses (collectively, the “Aggregate Purchase
Price”). Such financing shall not be subject to conditions precedent to the
respective obligations of the Lender to fund the full amount of the Aggregate
Purchase Price or contractual contingencies under any agreements, side letters
or arrangements relating to the financing that would permit the Lender to reduce
the total amount of the financing or that would materially affect the
availability of the financing of the Aggregate Purchase Price.

(b) Conditions to LeComp’s and Cotsen’s Obligations. The obligation of LeComp
and Cotsen to effect the LeComp Transactions is subject to the satisfaction (or
express written waiver by LeComp) on or prior to the date of the LeComp Closing
of the following conditions:

(i) No Legal Restraints. No Legal Restraints or Law which has the effect of
preventing the consummation of the LeComp Transactions shall be in effect. There
shall not be pending or threatened by any Governmental Entity any claim, suit,
action or proceeding (or by any other Person any claim, suit, action or
proceeding which has a reasonable likelihood of success), challenging or seeking
to restrain, prohibit, prevent, enjoin, alter or delay the LeComp Transactions.

(ii) Assignment and Assumption of Contracts. Merger Sub II shall have delivered
to LeComp an Assignment and Assumption of Contracts assuming the Assumed
Liabilities to Merger Sub II in the form attached hereto as Exhibit E.

 

6



--------------------------------------------------------------------------------

(iii) Closing of Other Transactions. The transactions contemplated in the Merger
Agreement and in the PK Agreement shall be consummated simultaneously herewith.

(iv) Consents and Approvals. LeComp shall have evidence, in form and substance
reasonably satisfactory to it, that all consents and approvals required to be
obtained by Parent and Merger Sub II in connection with this transaction and the
other transactions contemplated hereby, have been obtained or made, and are in
full force and effect.

(v) Other Documentation. LeComp and counsel to LeComp shall have received such
other certificates and other documentation (including certificates of good
standing of Parent Sub II in its jurisdiction of organization and the various
other jurisdiction in which it is qualified, certified charter documents,
certificates as to the incumbency of officers and the adoption of authorizing
resolutions) from Merger Sub II as they shall have reasonably requested and as
in customary with respect to the LeComp Transactions.

(vi) Representations and Warranties. The representations and warranties of
Parent and Merger Sub II set forth in Section 6 of this Agreement shall be true
and correct in all material respects as of the date of this Agreement and as of
the LeComp Closing Date with the same effect as though made as of the LeComp
Closing Date.

Section 9. Termination. This Agreement may be terminated, and the LeComp
Transactions may be abandoned, at any time prior to the LeComp Closing:

(a) by written consent of Parent and LeComp; and

(b) by either Parent or LeComp if the LeComp Transactions have not been
consummated by July 31, 2008 (or such later date as may be mutually agreed upon
in writing by Parent and LeComp); provided, that the right to terminate this
Agreement pursuant to this Section 9(b) shall not be available to any Party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure of the LeComp Transactions to be consummated by
such date; provided, however, that if Cotsen and LeComp have used commercially
reasonable efforts to satisfy the condition to the LeComp Closing set forth in
Section 8(a)(iii) but have been unable to do so as of July 31, 2008 and if
Parent has not waived such condition to the LeComp Closing, then LeComp may
terminate this Agreement pursuant to this Section 9(b).

If this Agreement is terminated and the LeComp Transactions are abandoned as
described in this Section 9, this Agreement shall become void and of no further
force or effect, except for the provisions of this Section 9; provided, that
nothing in this Section 9 shall be deemed to release any Party from any
liability for any breach by such Party of the terms and provisions of this
Agreement or to impair the right of any Party to compel specific performance by
the other Parties of their respective obligations under this Agreement.
Notwithstanding the foregoing and as a material inducement to Cotsen’s
willingness to enter into this Agreement, if this Agreement is terminated
pursuant to Section 9(b) by Parent because of Parent’s failure to satisfy the
condition set forth in Section 8(a)(viii), Parent shall pay to Cotsen, as
liquidated damages in lieu of any damages that LeComp or Cotsen may have sought
or may seek from Parent or Merger Sub II under this Agreement, $250,000 (the
“Financing Condition Fee”) by delivery of cash by wire transfer of immediately
available funds pursuant to instructions provided by Cotsen, which Financing
Condition Fee shall be Cotsen’s and LeComp’s sole remedy at law, equity or
otherwise.

Section 10. Cooperation; Further Assurances. Each of LeComp and Cotsen agree to
cooperate fully with Parent in the defense or prosecution of any claims that are
asserted or proceedings that have been brought or which may be brought in the
future against or on behalf of LeComp or Parent or

 

7



--------------------------------------------------------------------------------

any Affiliate thereof which relate to events or occurrences related to the
business of LeComp and/or the associated actions of Cotsen or any director,
officer, employee, independent contractor, agent or consultant of LeComp, that
transpired prior to the date of the LeComp Closing. The Parties hereto
understand and agree that LeComp’s and Cotsen’s full cooperation in connection
with such claims or proceedings shall include, without limitation, being
available to meet with counsel to prepare for discovery or trial and to testify
truthfully as a witness when reasonably requested by Parent at times designated
by Parent that do not unreasonably interfere with Cotsen’s other commitments.
From time to time prior to and following the LeComp Closing, as and when
requested by Parent or any Affiliate thereof, each of LeComp and Cotsen shall
execute and deliver, or cause to be executed and delivered, all such documents
and instruments and shall take, or cause to be taken, all such further or other
actions as Parent or Parent’s Affiliate may reasonably deem necessary or
desirable in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby,
including, without limitation, taking any and all actions that Parent or any
Affiliate thereof reasonably deems necessary to affirm the ownership of
intellectual property and other assets and rights of Parent and Merger Sub II as
contemplated within the Franchise Agreement, the Guaranty and in this Agreement.

Section 11. Certain Definitions.

(a) “Guaranty” means that certain Personal Guaranty made by Cotsen as of
July 28, 2005 in favor of Parent pursuant to the Franchise Agreement and the
Settlement Agreement.

(b) “Letter Agreement” means that certain Side Letter Agreement, dated as of
May 17, 2006, by and among Parent, LeComp and Cotsen, and any and all addenda or
agreements related thereto among Parent, LeComp and/or Cotsen, each as amended
or supplemented to date.

(c) “Liability” means any liability, debt, obligation, deficiency, Tax, penalty,
assessment, fine, claim, cause of action or other loss, fee, cost or expense of
any kind or nature whatsoever, whether asserted or unasserted, absolute or
contingent, known or unknown, accrued or unaccrued, liquidated or unliquidated,
and whether due or to become due and regardless of when asserted.

(d) “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof) or any agreement to
file any of the foregoing, any sale of receivables with recourse against LeComp,
Cotsen or any of their Affiliates, and any filing or agreement to file a
financing statement as debtor under the Uniform Commercial Code or any similar
statute, in each case, that affects a Purchased Asset.

(e) “Permitted Liens” means (i) Liens for Taxes or other governmental charges,
assessments or levies that are not yet due and payable, (ii) landlord’s,
mechanic’s, carrier’s, workmen’s, repairmen’s or other similar Liens arising or
incurred in the ordinary course of business that do not materially detract from
the value of the property encumbered thereby, (iii) other Liens the existence of
which do not materially impair the operations of LeComp in the ordinary course
or the value of the Purchased Assets taken as a whole, (iv) minor imperfections
of title, conditions, easements and reservations of rights, including easements
and reservations of, or rights of others for, rights of way, sewers, electric
lines, telegraph and telephone lines and other similar purposes, encroachments,
covenants and restrictions and (v) any inchoate Liens for Taxes. Notwithstanding
the foregoing, any Lien for Indebtedness as of the LeComp Closing will not be a
Permitted Lien.

(f) “PK Agreement” means that certain Franchise and Asset Sale Agreement by and
among Parent, Merger Sub II and Paul Kanarek, dated as of even date herewith.

 

8



--------------------------------------------------------------------------------

(g) “Settlement Agreement” means that certain Settlement Agreement, dated as of
July 28, 2005, by and between Parent and LeComp, and any and all addenda or
agreements related thereto among Parent, LeComp and/or Cotsen, each as amended
or supplemented to date.

(h) “Tax Authority” means a Governmental Entity responsible for the imposition,
assessment or collection of any Tax (domestic or foreign).

(i) “Tax Returns” means all reports, returns, declarations, statements,
estimates or other information supplied to a taxing authority in connection with
Taxes.

(j) “Tax” or “Taxes” means all taxes, including income, gross receipts, ad
valorem, value added, excise, real property, personal property, sales, use,
transfer, withholding, employment, unemployment, insurance, social security,
business license, business organization, environmental, workers compensation,
profits, license, lease, service, service use, severance, stamp, occupation,
windfall profits, customs, duties, franchise and other taxes imposed by the
United States of America or any state, local or foreign government, or any
agency thereof, or other political subdivision of the United States or any such
government, and any interest, penalties, assessments or additions to tax
resulting from, attributable to or incurred in connection with any tax or any
contest or dispute thereof, and including any liability for the Taxes of another
person.

Section 12. Notices. All notices, requests, claims, demands, waivers and other
communications under this Agreement shall be in writing and shall be by
facsimile, courier services or personal delivery to the following addresses, or
to such other addresses as shall be designated from time to time by a Party in
accordance with this Section 12:

if to Parent or Merger Sub II:

The Princeton Review, Inc.

111 Speen Street, Suite 550

Framingham, MA 01701

Attention: General Counsel

Facsimile No.: (508) 663-5115

with a copy to:

Goodwin Procter, LLP

Exchange Place

53 State Street

Boston, MA 02109

Attention: John M. Mutkoski, Esq.

Facsimile No.: (617) 523 1231

if to LeComp:

LeComp Co., Inc.

1880 Veteran Avenue, Suite 310

Los Angeles, CA 90025

Attention: Lloyd Eric Cotsen

Facsimile No.: (310) 479-0768

 

9



--------------------------------------------------------------------------------

with a copy to:

Muchnick, Golieb and Golieb, P.C.

200 Park Avenue South

Suite 1700

New York, NY 10003

Attention: Howard W. Muchnick, Esq.

Facsimile No.: (212) 977-5133

if to Cotsen:

Lloyd Eric Cotsen

1880 Veteran Avenue, Suite 310

Los Angeles, CA 90025

Facsimile No.: (310) 479-0768

with a copy to:

Muchnick, Golieb and Golieb, P.C.

200 Park Avenue South

Suite 1700

New York, NY 10003

Attention: Howard W. Muchnick, Esq.

Facsimile No.: (212) 977-5133

All notices and communications under this Agreement shall be deemed to have been
duly given (x) when delivered by hand, if personally delivered, (y) one
(1) Business Day after when delivered to a courier, if delivered by commercial
one day overnight courier service or (z) when sent, if sent by facsimile, with
an acknowledgment of sending being produced by the sending facsimile machine.

Section 13. Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise by any of the Parties without the prior written consent of the
other Parties, except that Merger Sub II may assign, in its sole discretion, any
of or all its rights, interests and obligations under this Agreement to Parent,
but no such assignment shall relieve Merger Sub II of any of its obligations
hereunder. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by, the Parties and their
respective successors and assigns.

Section 14. Specific Enforcement. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any state or federal court sitting
in the Southern District of New York, this being in addition to any other remedy
to which they are entitled at Law, in equity or otherwise.

Section 15. Amendment and Waiver. No amendment or waiver of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
Parent and LeComp. No waiver of any right or remedy hereunder shall be valid
unless the same shall be in writing and signed by the Party giving such waiver.
No waiver by any Party with respect to any default, misrepresentation or breach
of warranty or covenant hereunder shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

 

10



--------------------------------------------------------------------------------

Section 16. Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements or representations by or among the Parties,
written or oral, with respect to the subject matter hereof.

Section 17. No Third Party Beneficiaries. This Agreement is for the sole benefit
of the Parties and their permitted successors and assigns and nothing herein
expressed or implied shall give or be construed to give to any Person, other
than the Parties and such successors and assigns, any legal or equitable rights
hereunder.

Section 18. Counterparts. This Agreement may be executed in any number of
counterparts and by the Parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

Section 19. Governing Law. Except for the Noncompete Agreement referenced in
Section 3 hereof and attached as Exhibit D hereto, this Agreement shall be
governed by, and construed in accordance with, the substantive law of the State
of New York, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

Section 20. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

Section 21. Submission to Jurisdiction; Waiver of Jury Trial. Each of the
Parties (a) submits to the jurisdiction of any state or federal court sitting in
the Southern District of New York in any action or proceeding arising out of or
relating to this Agreement, (b) agrees that all claims in respect of such action
or proceeding may be heard and determined in any such court, and (c) agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court. Each of the Parties waives any defense of inconvenient forum
to the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other Party with respect
thereto. Any Party may make service on another Party by sending or delivering a
copy of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 12. Nothing in this Section 21,
however, shall affect the right of any Party to serve legal process in any other
manner permitted by law. IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THE LeCOMP TRANSACTIONS, THE PARTIES IRREVOCABLY CONSENT TO TRIAL WITHOUT A
JURY.

Section 22. Construction.

(i) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

(ii) Any reference to any federal, state, local or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.

 

11



--------------------------------------------------------------------------------

Section 23. Survival. All covenants and obligations of the Parties which by
their explicit terms or by implication are to be performed subsequent to or are
to otherwise survive the LeComp Closing shall survive the LeComp Closing and the
consummation of the LeComp Transactions and shall not be extinguished, but shall
instead remain in full force and effect thereafter and otherwise in accordance
with or as contemplated by the terms hereof, notwithstanding the LeComp Closing
or the consummation of the LeComp Transactions.

[Remainder of page intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

THE PRINCETON REVIEW, INC. By:  

/s/ Stephen C. Richards

Name:   Stephen C. Richards Title:   Chief Operating Officer TPR SoCAL, LLC By:
 

/s/ Stephen C. Richards

Name:   Stephen C. Richards Title:   Vice President and Treasurer LeCOMP CO.,
INC. By:  

/s/ Lloyd Eric Cotsen

Name:   Lloyd Eric Cotsen Title:  

 

LLOYD ERIC COTSEN

/s/ Lloyd Eric Cotsen

LeComp Franchise and Asset Sale Agreement Signature Page